Case: 2:20-cv-04953-SDM-CMV Doc #: 21 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 1019




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


JORDAN L. GRUBE,

                    Plaintiff,             :   Case No. 2:20-cv-4953

      - vs -                                   Judge Sarah D. Morrison
                                               Magistrate Judge Vascura
COMMISSIONER OF SOCIAL
SECURITY,
                                           :
                    Defendant.


                                       ORDER

      This matter is before the Court for consideration of a Report and

Recommendation issued by Magistrate Judge Vascura on August 19, 2021. (ECF

No. 20). The time for filing objections has passed, and no objections have been filed.

Therefore, the Court ADOPTS and AFFIRMS the Report and Recommendation.

For the reasons set forth therein, the decision of the Commissioner is REVERSED

and this action is REMANDED pursuant to Sentence Four of 42 U.S.C. § 405(g) for

further proceedings consistent with the Report and Recommendation. The Clerk is

DIRECTED to TERMINATE this case from the docket of the United States

District Court for the Southern District of Ohio.


      IT IS SO ORDERED.


                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE
